DETAILED ACTION
This action is in response to the initial filing dated 5/28/2022.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings were received on 5/28/2022.  These drawings are acceptable.

Claim Objections
Claims 1-18 contain the following informalities:  
Claim 1 recites the limitation “to inhibit fluid flow in first closed position” in lines 5-6.  It appears the limitation of “to inhibit fluid flow in first closed position” should be “to inhibit fluid flow in a first closed position”.
Claim 13 recites the limitation “to inhibit fluid flow through the fluid passage in first closed position” in lines 3-4.  It appears the limitation of “to inhibit fluid flow through the fluid passage in first closed position” should be “to inhibit fluid flow through the fluid passage in a first closed position”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-11 and 13-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hwang et al. (US 5611368).
Regarding claim 1, the Hwang et al. reference discloses a valve assembly (see the embodiment of figure 2), comprising: 
a valve body (25b) having a fluid passage through the valve body, the valve body comprising a seat portion (the valve member 32 seats against the seat portion of the valve body 25b in the closed position as depicted in figure 2); 
a valve member (it is considered the combination of member 32, shaft 20 and stem 21 constitutes the valve member) disposed in a chamber (it is considered that the opening leading from the fluid passage toward the inner housing 5 constitutes the chamber) of the valve body that is in communication with the fluid passage, the valve member being movable relative to the valve body to inhibit fluid flow in [a] first closed position when the valve member is in contact with the seat portion and to enable fluid flow in a second open position (col. 4, line 63 to col. 5, line 9); 
a first actuation element (2) coupled to the valve member, the first actuation element configured to move the valve member between the first closed position and the second open position; 
an inner housing (5) statically sealed to the valve body and enclosing the first actuation element (see figure 2); and 
a second actuation element (1) configured to be coupled to a valve actuator for moving the second actuation element relative to the first actuation element, the valve body, and the inner housing, wherein movement of the second actuation element is configured to indirectly apply a force to the first actuation element through the inner housing (see col. 2, line 59 to col. 3, line 13).  

In regards to claim 2, the Hwang et al. reference discloses wherein the second actuation element (1) is configured to apply a magnetic force (the magnetic force is applied by the permanent magnets (8) to the first actuation element through the inner housing (the magnetic force is provided through the separation plate 3 of the inner housing 5).

In regards to claim 3, the Hwang et al. reference discloses wherein at least one of the second actuation element (1) and the first actuation element (2) comprises magnets (the second actuation element 1 contains magnets 8 while the first actuation element 2 comprises magnets 9).  

In regards to claim 4, the Hwang et al. reference discloses wherein the inner housing (5) entirely physically separates the second actuation element from the first actuation element (the separation plate 3 of the inner housing 3 separates the second actuation element 1 from the first actuation element 2).  

In regards to claim 5, the Hwang et al. reference discloses wherein the inner housing (5) is coupled and sealed to the valve body (25b) on one side of the inner housing (at the side of the inner housing at the end 27), the inner housing defining an opening into the valve body and enclosing the first actuation element (2) and at least a portion of the valve member on remaining sides of the inner housing (see figure 2).  

In regards to claim 6, the Hwang et al. reference discloses wherein the second actuation element (1) is configured to apply an indirect rotational force to the first actuation element through the inner housing (it is considered that the magnetic interaction between the second actuation element 1 and the first actuation element 2 through the separation plate 3 causes the rotation of the second actuation element 1 to rotate the first actuation element 2).  

In regards to claim 7, the Hwang et al. reference discloses wherein the second actuation element (1) is configured to apply an indirect translational force to the first actuation element (2) through the inner housing (it is considered that the magnetic interaction between the second actuation element 1 and the first actuation element 2 through the separation plate 3 causes the movement of the second actuation element 1 to move/translate the first actuation element 2).  

In regards to claim 8 the Hwang et al. reference discloses wherein the second actuation element (1) is configured to apply a noncontact force to the first actuation element (2) through the inner housing (the second actuation element 1 applied a noncontact magnetic force by the interaction of the magnets 8, 9 to the first actuation element 2 through the separation plate 3).  

In regards to claim 9, the Hwang et al. reference discloses wherein the first actuation element (2) comprises a rotary-to-linear device (considered the connection at 18b, 19 and 21b) configured to translate the valve member (32) in response to a rotational force applied to the first actuation element by the second actuation element through the inner housing (see at least col. 2, lines 59-65).  

In regards to claim 10, the Hwang et al. reference discloses wherein the second actuation element (1) is enclosed by an outer housing (see figure 2).  

In regards to claim 11, the Hwang et al. reference discloses the valve actuator (22) is coupled to the second actuation element (1) through the outer housing (see figure 2 for the valve actuator 22 being connected to the second actuation element 1 at the shaft 23 through an opening in the outer housing).  

Regarding claim 13, the Hwang et al. reference discloses a valve assembly (see figure 2), comprising: 
a valve member (it is considered the combination of member 32, shaft 20 and stem 21 constitutes the valve member) disposed in a chamber (it is considered that the opening leading from the fluid passage toward the inner housing 5 constitutes the chamber) of a valve body (25b) that is in communication with a fluid passage, the valve member being movable to inhibit fluid flow through the fluid passage in [a] first closed position and to enable fluid flow in a second open position through the fluid passage (col. 4, line 63 to col. 5, line 9); 
an inner actuation assembly (2) coupled to the valve member, the inner actuation assembly configured to move the valve member between the first closed position and the second open position; 
a housing (5 which includes the separation plate 3 as depicted in figure 2) enclosing the inner actuation assembly and configured to be statically sealed to the valve body (at the end 27); and 
an outer actuation assembly (1) configured to be coupled to a valve actuator (handle 22) for moving the outer actuation assembly relative to the inner actuation assembly and the housing, wherein movement of the outer actuation assembly is configured to apply an indirect force to the inner actuation assembly through the housing (see col. 2, line 59 to col. 3, line 13).  

In regards to claim 14, the Hwang et al. reference discloses wherein the outer actuation assembly (1) is configured to apply an indirect magnetic force to the inner actuation assembly (2) through the housing (through the separation plate 3) in order to rotate at least a portion of the inner actuation assembly (it is considered that the magnetic interaction between the outer actuation assembly 1 and the inner actuation assembly 2 through the separation plate 3 causes the rotation of the outer actuation assembly 1 to rotate the inner actuation assembly 2).  

In regards to claim 15, the Hwang et al. reference discloses wherein at least one of the outer actuation assembly (1) and the inner actuation assembly (2) comprises magnets (the outer actuation assembly 1 contains magnets 8 while the inner actuation assembly 2 comprises magnets 9).  

In regards to claim 16, the Hwang et al. reference discloses wherein the housing encloses and separates the outer actuation assembly (it is considered that the portion of the housing surrounds the outer actuation assembly 1 wherein the stem 23 of the outer actuation assembly 1 extends through an opening in the housing to be connected to the valve actuator; see figure 2).  

In regards to claim 17, the Hwang et al. reference discloses wherein the housing (5) is configured to seal the inner actuation assembly (2) between the housing and the valve body (25b) (it is considered that the housing 5 is connected and sealed at the end 27 and the projection 28 of the housing 5 as shown in figure 2).  

In regards to claim 18, the Hwang et al. reference discloses wherein the housing (5) lacks a fluid passageway (the fluid passageway through the valve body 25b does not lead through the housing 5).  

Regarding claim 19, the Hwang et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a valve assembly (see figure 2), comprising: 
disposing a valve member (32) in a chamber of a valve body (25b) that is in communication with a fluid passage through the valve body (see figure 2); and 
moving the valve member between a first closed position to inhibit fluid flow through the fluid passage and a second close position to enable fluid flow through the fluid passage (col. 4, line 63 to col. 5, line 9), the moving the valve member comprising: 
driving an outer actuation assembly (1) with a valve actuator (handle 22); and 
applying an indirect force to an inner actuation assembly (2) coupled to the valve member with the outer actuation assembly through a housing (5 which includes the separation plate 3) enclosing the inner actuation assembly to the valve body (see col. 2, line 59 to col. 3, line 13).  

In regards to claim 20, the Hwang et al. reference discloses applying a magnetic force to the inner actuation assembly through the housing with the outer actuation assembly (it is considered that the magnetic interaction between the outer actuation assembly 1 and the inner actuation assembly 2 through the separation plate 3 causes the rotation of the outer actuation assembly 1 to rotate the inner actuation assembly 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang et al. (US 5611368) in view of Giannini (US 4671486).
In regards to claim 12, the Hwang et al. reference does not expressly disclose wherein the inner housing is statically sealed to the valve body with an O-ring.  
However, the Giannini reference teaches a magnetic valve actuator having an inner housing (considered the combination of 5 and 17) is statically sealed to a valve body (2) with an O-ring (19) in order to seal external leakage from between the valve stem port (11) and the guide (17) (col. 3, lines 56-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to provide an O-ring seal between the inner housing and the valve body of the Hwang et al. reference as taught by the Giannini reference in order to improve leakage prevention between the inner housing and the valve body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753